Citation Nr: 1710581	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  15-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 17, 2001 for the grant of service connection for gastroesophageal reflux disease (GERD), esophagitis, and gastritis.

2.  Entitlement to an effective date earlier than June 24, 2011 for the grant of entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to December 1956 and January 1957 to April 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2013 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The May 2013 rating decision granted an earlier effective date of October 17, 2001, for the award of service connection for GERD, esophagitis, and gastritis, and assigned a 10 percent disability rating from that date.  The Veteran disagreed with both the effective date and disability rating assigned.  A September 2013 Board decision dismissed the appeal for an initial rating in excess of 10 percent for GERD, esophagitis, and gastritis.  The claim for an earlier effective date for the grant of service connection for GERD, esophagitis, and gastritis remains on appeal.

The February 2015 rating decision granted entitlement to TDIU, effective from June 24, 2011.  The Veteran disagreed with the effective date assigned.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1. The Veteran's claim for an effective date earlier than October 17, 2001 for the grant of service connection for GERD, esophagitis, and gastritis was resolved by the North Little Rock, Arkansas RO in an April 2016 rating decision; there is no remaining case or controversy in the matter of the effective date for the grant of service connection for GERD, esophagitis, and gastritis.

2. The competent evidence of record does not support a finding that the Veteran was unable to perform substantially gainful employment until June 24, 2011.



CONCLUSIONS OF LAW

1. The claim for entitlement to an effective date earlier than October 17, 2001 for the grant of service connection for GERD, esophagitis, and gastritis is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.4, 20.101, 20.202, 20.2014 (2016).

2. The criteria for an effective date prior to June 24, 2011 for the grant of TDIU have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Importantly, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Earlier effective date for GERD, esophagitis, and gastritis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. 

As was explained in the Introduction, in a May 2013 rating decision, the Veteran was granted an earlier effective date of October 17, 2001, for the award of service connection for GERD.  The Veteran disagreed with the effective date assigned by that rating decision, and in various statements, has asserted his belief that the effective date should be assigned from August 2000.  

In April 2016, while the Veteran's claim for an earlier effective date remained pending, the RO issued a rating decision which found clear and unmistakable error (CUE) in a May 2011 rating decision that granted initially service connection for peptic ulcer disease with GERD, esophagitis and gastritis.  Specifically, the RO found that because the Veteran was already service-connected for residuals of hepatitis B (effective from May 1, 1973, day after separation from service), these conditions should have been combined and evaluated together, and not individually rated.  The RO then recharacterized the Veteran's service-connected disability as one for residuals of hepatitis B and peptic ulcer disease with GERD, esophagitis, and gastritis, and assigned a noncompensable rating from May 1, 1973, a 10 percent rating from October 17, 2001, and a 20 percent rating from May 12, 2009.  The RO further advised the Veteran that this decision would not result in any changes or reductions to his overall benefits or overpayments to his account.  See April 2016 rating decision.

In light of the April 2016 rating decision, which essentially assigns an effective date of May 1, 1973, for the Veteran's GERD, esophagitis, and gastritis, the Board finds that there is no remaining case or controversy pertaining to the Veteran's claim for entitlement to an effective date earlier than October 17, 2001 for the grant of service connection for GERD, esophagitis and gastritis.  Accordingly, the appeal will be dismissed as moot.

Earlier effective date for TDIU

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after a final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a) (West 2014).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2016).  The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35   (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704  (1998). 

Additionally, relevant to claim such as this one that were filed before March 24, 2015, 38 C.F.R. § 3.157(b) indicated that once a claim for compensation has been allowed, as here, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  For decisions on or after July 21, 1992, VA treatment records are considered to be in constructive possession of VA adjudicators on the date they were created, regardless of whether they were physically in the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 612-13  (1992).  The date of receipt of claim will be considered the date of receipt of competent evidence from a private provider or layperson that shows a reasonable possibility of entitlement to benefits, and the date of receipt of evidence from state or other institution.   38 C.F.R. § 3.157(b)(2)-(3) (2016).

The Veteran has been granted entitlement to TDIU and assigned an effective date of June 24, 2011, for that award.  However, he contends that he filed his application for TDIU in April 2009 and met the schedular requirements of TDIU as of June 2009; therefore, he is entitled to an earlier effective date.

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).

The record reflects the Veteran submitted his claim for TDIU in April 2009.  The record also reflects that the Veteran met the schedular requirements for TDIU beginning on June 2, 2009.  See 38 C.F.R. § 4.16(a).  However, meeting the schedular requirements for a TDIU rating is not enough for the benefit to be granted.  Instead, it must also be shown that the Veteran was unable to secure or follow a substantially gainful occupation as a result of those service-connected disabilities.  See 38 C.F.R. § 4.16.
In the Veteran's April 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he reported having previous work experience as a fire inspector before becoming too disabled to work.  He also reported having one year of a college education with no additional training or education prior to becoming too disabled to work.  

At a May 2009 VA examination, the Veteran reported no complaints or problems related to his hepatitis but did report continued foot pain.  The examiner opined that the Veteran's service connected disabilities limited him where he could at present perform physical or sedentary employment in settings which included walking less than 1 block, standing 10 minutes or less before requiring rest, and sitting work for 8 hours per day.  

On October 2009 VA psychiatric examination, the examiner opined that the Veteran's PTSD symptoms did not preclude gainful employment but did have a slight impact on his social functioning.  

On April 2010 VA feet examination, the Veteran reported last working in 1991 and complained of general achiness of the feet.  After a physical examination, the examiner found that the inserts in the Veteran's shoes provided relief and there were no functional limitations found.  

Another VA examination for the Veteran's PTSD was performed on June 24, 2011.  At that time, the examiner found that the Veteran's PTSD symptoms themselves would not preclude gainful employment, nor did they have a significant impact on social functioning or behavior.  Moreover, there was no impairment in thought processes or communication found.  However, the examiner did find that the Veteran's functioning had declined slightly since his last mental health examination, including reductions in activities of daily living.  The examiner also noted that it was unlikely the Veteran's symptoms would change significantly over the next 12 months.

Another June 2011 VA examination found that the Veteran's hepatitis and peptic ulcer disease would preclude him from gainful employment.  However, daily fatigue symptoms were noted.

On October 2012 VA examination, it was noted that the Veteran's hepatitis impacted his ability to work in that he suffered from fatigue.  It was also noted that the Veteran's flat foot condition impacted his ability to work in that he could walk approximately half a block and stand for only 2 to 3 minutes before repositioning.  It was noted, however, that sedentary work would not be affected by the foot pain.  After reviewing the record in full, however, the examiner opined that the Veteran had no residuals from hepatitis and it was as likely as not that his generalized fatigue was related to normal aging and lack of exercise.  The examiner further stated that the Veteran had foot pain and the impact on his employment was directly related to recurrent multiple callouses on his feet.

In April 2013, the Veteran submitted a March 2013 statement from his private treating physician, Dr. D.L., who opined that the Veteran's PTSD, flat feet, hepatitis B and gastroesophageal reflux disease (GERD) rendered him unable to perform substantially gainful employment.

In light of the evidence of record, the RO found the Veteran was unable to perform substantially gainful employment after June 24, 2011 (the date of the VA psychiatric examination).  In particular, the February 2015 rating decision explained that although the June 24, 2011 VA psychiatric examination did not find that the Veteran's PTSD symptoms would, by themselves, preclude employment, it did note a decline in his functioning.  The October 2012 VA examination further found that physical types of employment would be hindered by his service-connected foot condition.  This information coupled with the March 2013 opinion by Dr. D.L., rendered a finding that the Veteran was incapable of securing or following a substantial gainful occupation as of June 24, 2011.  

After reviewing the above evidence, the Board also finds the Veteran has been assigned the earliest possible effective date as there is no evidence of record to support the fact the Veteran was unable to perform substantially gainful employment prior to June 24, 2011.  As demonstrated above, the multiple opinions obtained on the Veteran's behalf prior to that date were all to the effect that his service-connected disabilities would not preclude gainful employment.

While the Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions; it must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  In other words, in this situation, there must be the presence of the disability and a claim.  Unfortunately, there is no basis on which to grant an earlier effective date in this case because the presence of the entitlement to a TDIU did not exist prior to June 24, 2011.

Because there is no evidence supporting entitlement to a TDIU prior to June 24, 2011, the Board finds the effective date of June 24, 2011, the date of the VA medical examinations which support the Veteran's inability to perform substantially gainful employment based on his service-connected disabilities, is supported.


ORDER

The appeal seeking an effective date earlier than October 17, 2001 for the grant of service connection for GERD, esophagitis, and gastritis is dismissed.

Entitlement to an effective date earlier than June 24, 2011 for the grant of entitlement to individual unemployability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


